Citation Nr: 0506353	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-28 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the veteran's cause of 
death, and, if so, whether the claim for service connection 
for the veteran's cause of death may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from March 1953 to March 1956.  The veteran's DD Form 214 
shows that he served 3 months and 13 days of prior service as 
well.  Service personnel records indicate that the veteran 
was in combat during active service in Korea, as he was 
awarded a Purple Heart and a Combat Infantryman Badge (CIB).

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2004, the Board 
denied the appellant's motion to advance the appeal on the 
Board's docket, as good or sufficient cause was not shown.  


FINDINGS OF FACT

1. In a January 2003 Board decision, the veteran's claim for 
entitlement to service connection for the veteran's cause of 
death was denied.

2. Additional evidence received since the January 2003 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for the veteran's cause of death.

3.  All evidence requisite for an equitable disposition of 
the appellant's claim has been obtained and examined, and all 
due process concerns as to the development of the claim have 
been addressed.

4.  The appellant is the veteran's surviving spouse.

5.  The immediate cause of the veteran's death on February [redacted], 
2000 was identified on the death certificate as congestive 
heart failure (CHF) due to or as a consequence of pneumonia 
due to or as a consequence of cerebrovascular accident (CVA).     

6.  It is neither contended nor shown that congestive heart 
failure, pneumonia, and/or a cerebrovascular accident were 
incurred in or aggravated by active military service, 
manifested to a compensable degree within one year subsequent 
to the veteran's separation from service, or shown to be 
related to his service.

7.  The veteran was service-connected for anxiety disorder, 
bronchitis, right knee scar, left knee scar, and left 
foot/ankle fracture disabilities at the time of his death.  

8. The veteran's service-connected disability of bronchitis 
was neither the principal nor a contributory cause of his 
death.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
Board's January 2003 rating decision, the requirements to 
reopen the appellant's claim of entitlement to service 
connection for the veteran's cause of death have been met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2004); 38 C.F.R. §§ 20.1100, 20.1105 (2004). 

2.  Service connection for the cause of the veteran's death 
is not warranted, as     congestive heart failure (CHF) due 
to or as a consequence of pneumonia due to or as a 
consequence of cerebrovascular accident (CVA) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  The veteran's service-connected disabilities of anxiety 
disorder, bronchitis, right knee scar, left knee scar, and 
left foot/ankle fracture were neither the principal nor 
contributory causes of his death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Entitlement to Service 
Connection for the Veteran's Cause of Death

In a July 2000 rating decision, the RO denied the appellant's 
claim for entitlement to service connection for the veteran's 
cause of death.  The appellant was notified of this decision 
as well as her procedural and appellate rights by a letter 
that same month.  After filing a Notice of Disagreement in 
August 2000 and receiving a Statement of the Case issued in 
February 2001 by the RO, the appellant formally appealed the 
denial of her claim for service connection in August 2001. 
The RO issued an additional rating decision in October 2001, 
confirming the prior denial of the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death.  In January 2003, the Board issued a decision, which 
denied the appellant's claim for entitlement to service 
connection for the veteran's cause of death.

In March 2003, the appellant attempted to reopen her claim 
for entitlement to service connection for the veteran's cause 
of death by submitting an amended death certificate.  This 
appeal arises from the continued denial of her claim for 
entitlement to service connection for the veteran's cause of 
death in a June 2003 rating decision.

In the June 2003 rating decision on appeal, the RO noted that 
new and material evidence in the form of an amended death 
certificate had been submitted to reopen the appellant's 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). 

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  See 38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2004).

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The Board 
notes that the definition of what constitutes new and 
material evidence was amended effective August 29, 2001.  See 
66 Fed. Reg. 45,628 (2001).  As the claim to reopen was filed 
in 2003, the amended regulatory definition applies.

Under 38 C.F.R. § 3.156(a) (2004), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The only piece of evidence received after the Board's January 
2003 decision is the amended death certificate.  This 
document was amended in March 2003 "To clarify that the 
patients [sic] bronchial condition, chronic obstructive 
pulmonary disease (COPD), was a contributing factor in his 
death."  This evidence may be considered new, as it was not 
previously of record.  Essentially, however, the amended 
death certificate is the same opinion that the physician gave 
in the original death certificate plus the opinion that he 
gave in his May 4, 2000 letter, both of which were previously 
considered by the Board.  Thus, it is questionably new and 
material evidence, as the substance of this physician's 
opinion had been previously considered.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (The Board was 
undoubtedly correct in finding the doctor's statement 
cumulative of the statement he had previously made.)  
Nonetheless, given the fact that the RO has considered the 
amended death certificate as new and material evidence, and 
given the fact that this is an amended death certificate, 
which requires certain steps to be taken for amendment, 
rather than merely another written statement from the same 
physician, the Board will consider this evidence to be both 
new and material.  This evidence does serve to reopen the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death.

II. Entitlement to Service Connection for the Veteran's Cause 
of Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2004).  Service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Certain disabilities that are manifested subsequent 
to discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).  At the 
time of the veteran's death, service connection had been 
established for anxiety disorder with schizoid features 
(rated as 30 percent), residuals of a fracture of the left 
foot and ankle (rated as 20 percent), bronchitis (rated as 10 
percent), a scar of the right knee (noncompensable), and a 
scar of the left knee (noncompensable).

The appellant is the veteran's surviving spouse.  She 
contends that his service-connected disability of bronchitis 
was a contributory cause of his death.  

Service medical records indicate that the veteran was treated 
for an upper respiratory infection in December 1952 and acute 
bronchitis in November 1953.  He was discharged with several 
conditions noted, including chest pain and dyspnea in 1953 
after strenuous exercise, occasional dizzy attacks, painful 
feet, leg cramps, gonorrhea, and nervous trouble.  However, 
no other respiratory, cardiac, or neurological complaints or 
history were noted upon separation from service in 1953.

In a September 1973 rating decision, the RO granted service 
connection for bronchitis and assigned a noncompensable (zero 
percent) rating, effective from May 1973.  Multiple VA 
examination reports dated in the 1970s show diagnoses of mild 
bronchitis.  In a November 1992 rating decision, the 
veteran's disability rating for bronchitis was increased to 
10 percent, effective from December 1991.  This rating 
remained in effect until his death.  In an August 1992 VA 
examination report, the veteran was diagnosed with mild 
chronic obstructive pulmonary disease (COPD).  In a November 
1992 hearing transcript (in connection with a prior claim), 
he testified that he sometimes had a coughing attack that 
caused him to pass out.

Private treatment records from a treating doctor, Dr. Jorge 
Salazar, and consulting doctors have been obtained.  On 
initial treatment in March 1994, it was noted that the 
veteran had a history of asthma and attacks generally 
associated with upper respiratory infection symptoms.  A lung 
examination report revealed scattered rhonchi and wheezes.  
The report listed an impression of chronic obstructive 
pulmonary disease (COPD).  Pulmonary function testing reports 
dated in March 1994 showed FEV-1 of 73 percent of the 
predicted value; FEV-1/FVC was 92 percent of predicted.

Private treatment records from 1998 show ongoing complaints 
of a cough.  On follow-up treatment for chronic cough, the 
physician wondered if the cough was secondary to 
gastroesophageal reflux, and he prescribed Prevacid.  In 
April 1998, pulmonary function test results were within 
normal limits; pre-bronchodilator results were an FEV-1 of 87 
percent of the predicted value, and post-bronchodilator 
results were an FEV-1 of 92 percent of the predicted value.  
The veteran was treated in November 1998 for a severe cough 
for the past few weeks; the impression was listed as 
bronchitis complicating an upper respiratory infection.  By 
January 1999, the chronic cough appeared to have improved 
with the Prevacid.  In February 1999, his cough had been 
reportedly under excellent control, until a recent cold.  It 
was noted that the veteran had a severe cough in April 1999 
and a diagnosis of acute bronchitis and sinusitis was listed 
in the treatment note.  By May 1999, treatment notes 
indicated that the cough had resolved, but showed the veteran 
still had some mild upper respiratory symptoms with slightly 
decreased breath sounds throughout the lungs and fine 
inspiratory rales at the base, but breath sounds were 
otherwise clear.  Treatment notes showed that the veteran 
suffered from a viral upper respiratory infection in June 
1999.  Asthma was listed as stable in a September 1999 
treatment note. On hospitalization in October 1999 for a 
cerebrovascular accident, his lungs had scattered rhonchi.  
However, radiology reports showed the lung fields free of 
active infiltrate.  In a December 1999 treatment note, his 
respiratory problems were listed as stable.

Treatment records from the veteran's private physician showed 
that in January 2000 the veteran presented with a dry cough 
and dry throat and noted that there were clear breath sounds 
throughout his lungs.  An impression of viral upper 
respiratory infection was listed in the January 2000 note.

The veteran was hospitalized in January 2000 due to 
complaints of acute onset of left-sided weakness and slurred 
speech.  Upon admission, an examination report revealed that 
his lungs were mostly clear with breath sounds throughout, 
and listed a diagnosis of only a history of asthma.  Hospital 
treatment notes revealed that the veteran's neurologic 
condition deteriorated despite treatment, and that he 
developed acute respiratory decompensation and acutely 
developed bibasilar infiltrates.  During the course of 
treatment for the increasing respiratory distress, an initial 
impression of respiratory failure to aspiration pneumonia 
versus bacterial pneumonia was listed in the treatment 
records.

The veteran died on February [redacted], 2000.  The veteran's initial 
death certificate was certified by his private treating 
physician.  The death certificate listed the immediate cause 
of his death as congestive heart failure (CHF) due to or as a 
consequence of pneumonia due to or as a consequence of 
cerebrovascular accident (CVA).  It was also noted on the 
death certificate that other significant conditions 
contributing to death (but not resulting in the underlying 
cause given above) were possible myocardial infarction, 
diabetes mellitus, hypertension, and spinal stenosis.      

The veteran's final private hospital discharge summary dated 
in February 2000 listed multiple diagnoses including acute 
right brain cerebrovascular accident, acute brain stem 
cerebrovascular accident, and thoracic syrinx possibly 
contributing to neurologic deficits, aspiration pneumonia and 
septic shock secondary to above, possible myocardial 
infarction secondary to stress associated to the above, 
longstanding type II diabetes mellitus, prostate cancer, 
chronic spinal stenosis, chronic obstructive pulmonary 
disease/asthma, mitral regurgitation, hypertensive 
cardiomyopathy, longstanding hypertension, osteoarthritis, 
longstanding history of cerebrovascular disease with multiple 
prior cerebrovascular accidents, and diffuse central nervous 
system microvascular disease.  


In a May 2000 statement, the veteran's private physician 
opined, "It is my medical opinion that his chronic bronchial 
condition was more likely than not a significant contributory 
factor to his pulmonary decompensation and therefore, acted 
to significantly hasten his death".  

In a June 2000 VA medical opinion, a VA physician reviewed 
the veteran's claims file and noted that the veteran's 
bronchitis was not of such severity or of a progressive 
nature as to materially influence his death because the main 
problem was a neurological problem and he had had a history 
of previous neurological problems.  In addition, the 
physician opined that is likely that the veteran's primary 
cause of death was so overwhelming that eventual death could 
have been anticipated "irrespective of co-existing 
conditions".  As for whether the veteran's bronchitis 
casually shared in producing death or bore a causal 
relationship, the physician indicated that "it could have 
helped a little bit, but according to the chart, it sounded 
more like the aspiration pneumonia was the cause of his death 
which was secondary to the advancing cerebrovascular 
accident".

In a September 2000 statement, an additional private 
physician noted that he had treated the veteran in the 1980s, 
when the veteran suffered from chronic bronchitis with mucus 
production.  The physician indicated that he recommended that 
the veteran move to a warmer climate to reduce the coughing 
and exacerbations of bronchitis.  He added that he no longer 
had the veteran's chart.

A second VA medical opinion was obtained in July 2001.  The 
physician noted that the veteran's file was reviewed "in 
detail".  The physician opined that it was most likely that 
the veteran's aspiration pneumonia was due to the 
cerebrovascular accident that was the veteran's cause of 
death.  In addition, the examiner specifically stated, "the 
history of bronchitis is not causally related" to the 
veteran's cause of death.  

As discussed above, the appellant has submitted an amended 
death certificate that was certified by the veteran's private 
physician in March 2003.  The death certificate again listed 
the immediate cause of his death as congestive heart failure 
(CHF) due to or as a consequence of pneumonia due to or as a 
consequence of cerebrovascular accident (CVA).  The veteran's 
private physician stated "the amendment was performed to 
clarify that the patient's bronchial condition, chronic 
obstructive pulmonary disease (COPD), was a contributing 
factor in his death".  It was also noted on the death 
certificate that other significant conditions contributing to 
death (but not resulting in the underlying cause given above) 
were chronic obstructive pulmonary disease, diabetes 
mellitus, hypertension, spinal stenosis, and possible 
myocardial infarction.

In this case, it is not contended nor shown that the 
veteran's cause of death, as listed on the amended death 
certificate discussed above, was incurred in or aggravated by 
active service.  In addition, there is no evidence of record, 
which indicates that any condition listed on the veteran's 
death certificate was incurred in or aggravated by active 
service.

As noted above, the appellant contends that the veteran's 
service-connected disability of bronchitis was a contributory 
cause of his death.  In this case, the Board finds that a 
preponderance of competent medical evidence of record does 
not support a conclusion that the veteran's service-connected 
disability of bronchitis was a contributory cause of his 
death.  

Under 38 C.F.R. § 3.312(c), a contributory cause of death is 
inherently one not related to the principal cause.  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2004).

The Board acknowledges that the appellant's contentions that 
the veteran's service-connected bronchitis disability was a 
contributory cause of his death in her statements.  However, 
the record does not show that the appellant has the medical 
expertise that would render competent her statements as to 
the relationship between the veteran's military service, his 
service-connected disability of bronchitis, and his cause of 
death.  These opinions alone cannot meet the burden imposed 
by 38 C.F.R. § 3.312 with respect to the relationship between 
events incurred during service, the veteran's service-
connected bronchitis disability, and the etiology of his 
fatal disability of congestive heart failure due to or as a 
consequence of pneumonia due to or as a consequence of 
cerebrovascular accident.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Statements submitted by the appellant qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, competent medical evidence of record contains 
separate medical opinions, which reach differing conclusions 
as to the whether the veteran's service-connected bronchitis 
disability was a contributory cause of the veteran's death 
under 38 C.F.R. § 3.312 (2004).  The Board will now evaluate 
the probative value of each of these opinions as well as 
address the arguments put forth by the appellant concerning 
these medical opinions.   

The Board finds that the veteran's treating physician 
opinions -- including in the May 2000 statement and the 
initial and amended death certificates -- are entitled to 
less probative weight than the June 2000 and July 2001 VA 
medical opinions.  In his May 2000 statement, the veteran's 
private physician opined, "It is my medical opinion that his 
chronic bronchial condition was more likely than not a 
significant contributory factor to his pulmonary 
decompensation and therefore, acted to significantly hasten 
his death".  In the veteran's amended death certificate, the 
physician again stated the exact same opinion, that the 
veteran's bronchial condition, chronic obstructive pulmonary 
disease (COPD), was a contributing factor in his death.  The 
Court has rejected medical opinions as immaterial where there 
was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  This opinion by Dr. 
Salazar is less probative than the VA physicians' opinions in 
that he did not have the veteran's service medical records to 
review.  On the other hand, he had treated the veteran since 
1994 and had attended him in his last illness, which gives 
his opinion more weight than the VA opinions, which were 
given after the veteran's death and were, therefore, 
necessarily based only on the veteran's records.  The VA 
opinions, however, did consider Dr. Salazar's treatment 
records, which puts them on nearly an equal footing in that 
regard.  Dr. Salazar's opinion - whether expressed in a 
letter or in a death certificate - is less probative than the 
VA physician's opinions, however, because he fails to give 
the basis for his opinion.  In weighing the various factors 
in the medical opinions of the two VA physicians versus the 
opinion of Dr. Salazar, the Board concludes that greater 
probative weight should be assigned to the VA medical 
opinions, which had the benefit not only of Dr. Salazar's 
records, but of the records of the veteran's terminal 
hospitalization, and all the other medical records in the 
veteran's claims folder, including his service medical 
records, and which also contained an explanation of the 
opinion expressed.  

The Board finds that the June 2000 and July 2001 VA opinions 
are entitled to greater probative weight than Dr. Salazar's 
opinion.  The June 2000 and July 2001 VA medical opinions 
each took Dr. Salazar's opinion into consideration but 
clearly found that the veteran's cerebrovascular accident and 
resulting aspiration pneumonia were of such an overwhelming 
nature that that eventual death could have been anticipated 
"irrespective of co-existing conditions".  In addition, 
both of the VA examiners were unable to find that the 
evidence of record showed a causal connection between the 
veteran's cause of death and his service-connected bronchitis 
disability.

While the veteran's private physician states that bronchitis 
was "a significant contributing factor" and hastened the 
veteran's death, evidence of record has not shown that the 
veteran's bronchitis was by itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2004).  
Moreover, while the veteran's bronchitis affected vital 
organs (his lungs), there is no evidence that indicates that 
the veteran's bronchitis in and of itself had resulted in 
debilitating effects or general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease primarily causing 
death.  See 38 C.F.R. § 3.312(c)(3) (2004).

In brief, the Board finds that the competent and probative 
evidence of record does not support findings that the 
veteran's cause of death from congestive heart failure due to 
or as a consequence of pneumonia due to or as a consequence 
of cerebrovascular accident was incurred in or aggravated by 
his active military service.  In addition, the preponderance 
of the evidence does not establish that the veteran's 
service-connected disability of bronchitis was a contributory 
cause of his death from congestive heart failure due to or as 
a consequence of pneumonia due to or as a consequence of 
cerebrovascular accident.  The Board therefore concludes that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
veteran's death.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  Consequently, the appellant's claim for service 
connection for the veteran's cause of death is not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the appellant a letter in May 2003 as well as 
issued a statement of the case (SOC) dated in October 2003.  
The Board finds that the VCAA notice requirements have been 
satisfied with respect to the claim before the Board on 
appeal.  With regard to requirement (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
May 2003 that informed her what was needed to reopen the 
claim and establish entitlement to service connection.  The 
May 2003 letter informed her what qualified as new and 
material evidence needed to reopen this claim for service 
connection.  With regard to requirements (2) and (3), the 
RO's May 2003 letter and October 2003 SOC also notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the May 2003 letter explained that VA would 
obtain relevant records from any Federal agency (to include 
the military, VA, and the Social Security Administration), 
and that it would also make reasonable efforts to help her 
obtain other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that she was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  Finally, with respect to requirement 
(4), it does not appear from the record that the appellant 
has explicitly been asked to provide "any evidence in [her] 
possession that pertains to" her claim.  However, as a 
practical matter, the appellant has been amply notified of 
the need to provide such evidence.  In addition, the RO 
issued her a SOC in October 2003 that contained the complete 
text of 38 C.F.R. § 3.159(b)(1), from which this element is 
taken.  Given this correspondence, it seems untenable that 
the appellant would have refrained from submitting any other 
relevant evidence she might have had.  Accordingly, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the appellant dated in May 2003.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the May 2003 letter was sent prior to 
the RO's decision in June 2003.  As discussed above, the 
content of the notice provided to the appellant in the June 
2003 letter fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
appellant's claim was readjudicated in a SOC issued in 
October 2003.  

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to the May 2003 letter as well 
as the October 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the October 2003 SOC sent by the RO to the 
appellant included notice that the appellant had a full year 
to respond to a VCAA notice.  Under the Veterans Benefits Act 
of 2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate her claim has been 
satisfied by the May 2003 letter as well as the October 2003 
SOC issued by the RO.  The Board concludes that any defect in 
the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in May 2003 
as well as the October 2003 SOC issued by the RO, which 
informed her that VA would assist in obtaining identified 
records, but that it was her duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has conducted a complete and thorough review of the 
claims folder.  VA has obtained service medical records, a 
private hospital discharge summary, private outpatient and 
hospital treatment records, and multiple VA opinions 
concerning the appellant's claim.  


The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for the veteran's cause 
of death. 

Entitlement to service connection for the veteran's cause of 
death is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


